 



Exhibit 10.14.2
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as
of December ___, 2005 (but effective as of October 31, 2005), by and among the
lenders listed on the signature pages hereof as Lenders (the “Lenders”), DYNAMEX
INC., a Delaware corporation (the “Borrower”), DYNAMEX OPERATIONS EAST, INC., a
Delaware corporation, DYNAMEX OPERATIONS WEST, INC., a Delaware corporation,
ROAD RUNNER TRANSPORTATION, INC., a Minnesota corporation, NEW YORK DOCUMENT
EXCHANGE CORPORATION, a New York corporation, DYNAMEX DEDICATED FLEET SERVICES,
INC., a Delaware corporation, DYNAMEX CANADA HOLDINGS, INC., a Delaware
corporation, DYNAMEX PROVINCIAL COURIERS, INC., a Delaware corporation, BANK OF
AMERICA, N.A., in its capacity as a lender (the “Lender”), and BANK OF AMERICA,
N.A., as administrative agent for itself and the Lender (in such capacity, the
“Administrative Agent”).
BACKGROUND
     A. The Borrower, the other Loan Parties (as defined in the Credit Agreement
defined below), the Lender and the Administrative Agent are parties to that
certain Credit Agreement, dated as of March 2, 2004, as amended by that certain
First Amendment to Credit Agreement, dated as of April 22, 2005, and that
certain Second Amendment to Credit Agreement, dated as of November 10, 2005
(said Credit Agreement, as amended, the “Credit Agreement”; the terms defined in
the Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).
     B. The Borrower has requested certain amendments to the Credit Agreement.
     C. The Borrower, the Lender and the Administrative Agent hereby agree to
amend the Credit Agreement, subject to the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
     1. AMENDMENTS.
     (a) The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:
     “Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the
sum of the following (without duplication) for the Borrower and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP:
(i) Net Income, plus (ii) Interest Expense, plus (iii) income and franchise
taxes to the extent deducted in determining Net Income, plus (iv) depreciation
and amortization expense and other non-cash items to the extent deducted in
determining Net Income, minus (v) non-cash income to the extent included in
determining Net Income, plus (vi) Lease Expense, minus

1



--------------------------------------------------------------------------------



 



(vii) Capital Expenditures, minus (viii) Dividends to (b) the Fixed Charges of
the Borrower and its Subsidiaries for such period.
     (b) Section 9.4 of the Credit Agreement is hereby amended by amending
clause (g) thereof to read as follows:
     (g) the Borrower may make Treasury Stock Purchases not to exceed
$25,000,000 in aggregate amount during the term of this Agreement,
     (c) Exhibit G, the Form of Compliance Certificate, is hereby amended to be
in the form of Exhibit G hereto.
     2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof, after taking into account the effectiveness of this Third
Amendment:
     (a) the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as made on and as of such date;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;
     (c) (i) the Borrower has full power and authority to execute and deliver
this Third Amendment, (ii) this Third Amendment has been duly executed and
delivered by the Borrower, and (iii) this Third Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable debtor relief laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
     (d) neither the execution, delivery and performance of this Third Amendment
or the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will violate any Law or conflict
with any organizational documents of the Borrower, or any indenture, agreement
or other instrument to which the Borrower or any of its property is subject; and
     (e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person (including the Board of
Directors of the Borrower) not previously obtained is required for the
execution, delivery or performance by the Borrower of this Third Amendment.
     3. CONDITIONS OF EFFECTIVENESS. This Third Amendment shall be effective as
of October 31, 2005, upon satisfaction of the following conditions:
     (a) the representations and warranties set forth in Section 2 of this Third
Amendment shall be true and correct;

2



--------------------------------------------------------------------------------



 



     (b) the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Lenders;
     (c) the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Borrower and acknowledged by each Loan Party; and
     (d) the Administrative Agent shall have received in form and substance
satisfactory to the Administrative Agent, such other documents, certificates and
instruments as the Lenders shall require.
     4. LOAN PARTY’S ACKNOWLEDGMENT. By signing below, each Loan Party
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Third Amendment, (ii) acknowledges and agrees that its
obligations in respect of the Loan Documents to which it is a party are not
released, diminished, waived, modified, impaired or affected in any manner by
this Third Amendment, or any of the provisions contemplated herein,
(iii) ratifies and confirms its obligations under the Loan Documents to which it
is a party, and (iv) acknowledges and agrees that it has no claim or offsets
against, or defenses or counterclaims to, its obligations under the Loan
Documents to which it is a party.
     5. RELEASE. IN CONSIDERATION OF THE LENDER’S EXECUTION OF THIS THIRD
AMENDMENT, EACH OF THE LOAN PARTIES, IN EACH CASE ON BEHALF OF ITSELF AND EACH
OF THEIR SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”), DOES
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH LENDER, EACH
EXITING LENDER AND ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH, A
“RELEASED PARTY”) FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ARISING ON OR BEFORE THE DATE THIS THIRD
AMENDMENT IS EXECUTED, WHICH BORROWER OR ANY LOAN PARTY MAY NOW HAVE AGAINST ANY
RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “OBLIGATIONS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
THIRD AMENDMENT.
     6. REFERENCE TO THE CREDIT AGREEMENT.
     (a) Upon and during the effectiveness of this Third Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, or words of
like import shall mean and be a reference to the Credit Agreement, as affected
by this Third Amendment.

3



--------------------------------------------------------------------------------



 



     (b) Except as expressly set forth herein, this Third Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
     7. COSTS AND EXPENSES. The Borrower shall be obligated to pay the costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Third Amendment and the other
instruments and documents to be delivered hereunder.
     8. EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Third Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     9. GOVERNING LAW; BINDING EFFECT. This Third Amendment shall be governed by
and construed in accordance with the laws of the State of Texas (without giving
effect to conflict of laws) and the United States of America, and shall be
binding upon the Borrower and each Lender and their respective successors and
assigns.
     10. HEADINGS. Section headings in this Third Amendment are included herein
for convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.
     11. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
as of the date first above written.

                  DYNAMEX INC.
 
           
 
  By:                  
 
           Name:    
 
           
 
           Title:    
 
           
 
                DYNAMEX OPERATIONS EAST, INC.     DYNAMEX OPERATIONS WEST, INC.
    ROAD RUNNER TRANSPORTATION, INC.     NEW YORK DOCUMENT EXCHANGE CORPORATION
    DYNAMEX DEDICATED FLEET SERVICES, INC.     DYNAMEX CANADA HOLDINGS, INC.    
DYNAMEX PROVINCIAL COURIERS, INC.
 
           
 
  By:                  
 
           Name:    
 
           
 
           Title:    
 
           
 
                ADMINISTRATIVE AGENT:
 
                BANK OF AMERICA, N.A.,     as Administrative Agent
 
           
 
  By:                  
 
           Name:    
 
           
 
           Title:    
 
           

5



--------------------------------------------------------------------------------



 



                  LENDER:
 
                BANK OF AMERICA, N.A.
 
            COMMITMENT: $20,000,000                 By:                  
 
      Name:    
 
           
 
      Title:    
 
           

6



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
EXHIBIT G — FORM OF COMPLIANCE CERTIFICATE — COVER PAGE

 



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE
FOR                      ENDED                                         , 200____
(THE “SUBJECT PERIOD”)
Date: ____________, 200_
Bank of America, N.A., as Administrative Agent
901 Main Street, 7th Floor
Dallas, Texas 75202
Attention: Dallas Commercial Banking
     Re:      Dynamex Inc.
     Reference is made to that certain Credit Agreement dated as of March 2,
2004 (as the same maybe amended and in effect from time to time, the “Credit
Agreement”), among Dynamex Inc. (the “Borrower”) and certain of its
Subsidiaries, the lenders named therein (the “Lenders”) and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The undersigned hereby certifies to the Administrative Agent and the
Lenders that, on the date of this Certificate, (a) I am a Responsible Officer of
the Borrower and each of its Subsidiaries, (b) the financial statements of the
Borrower and its Subsidiaries attached to this Certificate were prepared in
accordance with GAAP and present fairly the consolidated and (where applicable)
consolidating financial condition and results of operations of the Borrower and
its Subsidiaries as of the end of and for the Subject Period, (c) a review of
the activities of each of the Borrower and its Subsidiaries during the Subject
Period has been made under my supervision with a view to determining whether,
during the Subject Period, each of the Borrower and its Subsidiaries have kept,
observed, performed and fulfilled all of its covenants, agreements and other
obligations under the Loan Documents, (d) during the Subject Period, each of the
Borrower and its Subsidiaries has kept, observed, performed and fulfilled each
and every covenant, agreement and other obligation under the Loan Documents
(except for the deviations, if any, set forth on a schedule annexed to this
Certificate) and no Default or Event of Default has occurred during the Subject
Period or otherwise has occurred or exists which has not been cured or waived
(except the Default or Event of Default, if any, described on the schedule
annexed to this Certificate), and (e) the status of compliance by each of the
Borrower and its Subsidiaries with certain covenants contained in the Credit
Agreement for the Subject Period is as set forth below:
EXHIBIT G — FORM OF COMPLIANCE CERTIFICATE — 1

 



--------------------------------------------------------------------------------



 



                              In Compliance for             the Subject Period  
          (Please Indicate) 1)   Financial Statements and Reports (Section 8.1)
       
 
  (a)   Provide annual audited fiscal year end consolidated (with unaudited
consolidating schedules attached) financial statements within 90 days of each
fiscal year end, as required by Section 8.1(a) of the Credit Agreement.   Yes  
No
 
  (b)   Provide quarterly unaudited consolidated financial statements within
45 days of each fiscal quarter end (for first, second and third fiscal quarters
only), as required by Section 8.1(b) of the Credit Agreement.   Yes   No
 
  (c)   Provide Compliance Certificate concurrently with the delivery of the
annual and quarterly financial statements referred to in clauses (a) and (b) of
Section 8.1 of the Credit Agreement, as required by Section 8.1(c) of the Credit
Agreement.   Yes   No
 
  (d)   Provide fiscal year budget before the beginning of each fiscal year, as
required by Section 8.1(d) of the Credit Agreement.   Yes   No
 
  (e)   Concurrently with the delivery of the annual and quarterly financial
statements referred to in clauses (a) and (b) of Section 8.1 of the Credit
Agreement, provide certificate setting forth certain information regarding the
Collateral, as required by Section 8.1(l)(i) of the Credit Agreement.   Yes   No
 
  (f)   Provide a report summarizing all material insurance coverage within
60 days prior to each fiscal year end, as required by Section 8.1(n) of the
Credit Agreement.   Yes   No
 
  (g)   Provide other reports and information (including, without limitation,
management letters, information regarding litigation and Defaults) required by
Section 8.1 as and when required.   Yes   No 2)   Debt Covenant (Section 9.1)  
          None, except for Debt permitted by Section 9.1. Specify amount of Debt
for borrowed money incurred during the Subject Period: $__________   Yes   No 3)
  Liens Covenant (Section 9.2)             None, except for Liens permitted by
Section 9.2.   Yes   No 4)   Mergers, Etc. Covenant (Section 9.3)            
None, except as permitted by Section 9.3. Disclose on an attached schedule
mergers, dissolutions, liquidations and acquisitions consummated during the
Subject Period.   Yes   No

EXHIBIT G — FORM OF COMPLIANCE CERTIFICATE — 2

 



--------------------------------------------------------------------------------



 



                                                      In Compliance for        
                the Subject Period                         (Please Indicate) 5)
  Restricted Payments Covenant (Section 9.4)             None, except as
permitted by Section 9.4. Specify amount of any dividends paid by the Borrower
or any payments of principal of Subordinated Debt paid or any Treasury Stock
Purchases made during the Subject Period: $_______.   Yes   No 6)   Investments
Covenant (Section 9.5)             None, except as permitted by Section 9.5.  
Yes   No 7)   Limitation on Issuance of Capital Stock of Subsidiaries
(Section 9.6)             None, except as permitted by Section 9.6. Disclose on
an attached schedule any Capital Stock of Subsidiaries issued during the Subject
Period.   Yes   No 8)   Transactions with Affiliates (Section 9.7)            
None, except as permitted by Section 9.7.   Yes   No 9)   Disposition of
Property (Section 9.8)             None, except as permitted by Section 9.8.  
Yes   No 10)   Sale and Leaseback (Section 9.9)             None permitted.  
Yes   No 11)   Lines of Business (Section 9.10)             No changes except as
permitted by Section 9.10.   Yes   No 12)   Environmental Protection Covenant
(Section 9.11).             The Loan Parties do not conduct their operations
outside the limits set forth in Section 9.11 of the Credit Agreement.   Yes   No
13)   Intercompany Transactions Covenant (Section 9.12).             None except
as permitted by Section 9.12 of the Credit Agreement.   Yes   No 14)  
Modification of Other Agreements (Section 9.13)             None, except as
permitted by Section 9.13.   Yes   No 15)   Deposit Accounts (Section 9.14)    
        None to be created or maintained except as permitted by Section 9.14.
Disclose on an attached schedule any new deposit accounts opened during the
Subject Period.   Yes   No 16)   ERISA and Canadian Plans (Section 9.15).      
      Do not fail to maintain Plans as required in Section 9.15 of the Credit
Agreement.   Yes   No 17)   Activities of Certain Canadian Subsidiaries
(Section 9.16).             None as to Restricted Subsidiaries except as
permitted by Section 9.16 of the Credit Agreement.   Yes   No 18)   Maximum
Ratio of Funded Debt to EBITDA (Section 10.1) Must be equal to or less than 2.00
to 1.00        
 
  (a)   Funded Debt:     $              
 
                           
 
  (b)   EBITDA:     $              
 
                           

EXHIBIT G — FORM OF COMPLIANCE CERTIFICATE — 3

 



--------------------------------------------------------------------------------



 



                                              In Compliance for                
    the Subject Period                     (Please Indicate)     (c) Ratio:  
                     to 1.00   Yes   No 19)   Minimum Net Worth (Section 10.2)
Must be equal to or greater than the sum of (a) $45,000,000, plus (b) 75% of
cumulative Net Income, if positive for any fiscal quarter (i.e., exclusive of
any negative Net Income for any fiscal quarter), for any fiscal quarter
commencing on and after May 1, 2003, plus (c) all Net Proceeds of each Equity
Issuance which occurs on or after January 1, 2003.   Yes   No 20)   Fixed Charge
Coverage Ratio (Section 10.3)
Must be equal to or greater than:
1.50 to 1.00        
 
  (a)   (i)   Net Income:   $                            
 
      (ii)   plus Interest Expense   $                            
 
      (iii)   plus income and franchise taxes   $                            
 
      (iv)   plus depreciation and amortization expense and other non-cash items
  $                            
 
      (v)   minus non-cash income   $                            
 
      (vi)   plus Lease Expense   $                            
 
      (vii)   minus Capital Expenditures   $                            
 
      (viii)   minus Dividends   $                            
 
      (ix)   Total:   $                                 (b)   Fixed Charges:  
$                                 (c)   Ratio:                        to 1.00  
Yes   No

EXHIBIT G — FORM OF COMPLIANCE CERTIFICATE — 4

 



--------------------------------------------------------------------------------



 



                  DYNAMEX INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT G — FORM OF COMPLIANCE CERTIFICATE — 5

 



--------------------------------------------------------------------------------



 



[Schedules to be attached if applicable.]
EXHIBIT G — FORM OF COMPLIANCE CERTIFICATE — 6

 